Exhibit En Pointe Technologies, Inc. Announces Financial Results for the Quarter and Six Months Ended March 31, 2008 — Six month net sales increase 4.9% to $157.4 million from prior year six months. — Second quarter gross profits increase 8.9% to $11.0 million from prior year second quarter. Los Angeles, CA – May 14, 2008 - En Pointe Technologies, Inc. (NASDAQ:ENPT):a leading national provider of business-to-business information technology products, services and solutions, today announced consolidated results for its second quarter ended March 31, 2008.Total net sales in the second quarter of fiscal 2008 decreased 5.3% to $70.6 million when compared to the $74.5 million reported for the second quarter of fiscal 2007.En Pointe’s gross profits increased by $0.9 million to $11.0 million in the second quarter of fiscal 2008 as compared to $10.1 million reported in the second quarter of fiscal For the
